DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-7,10,12-14,18-19,23-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (2009/0102037).



    PNG
    media_image1.png
    525
    670
    media_image1.png
    Greyscale


As to claim 1, fig 6, Kim discloses: A semiconductor package comprising: a package substrate(see markup in fig 6; center portion); a lower semiconductor device 400 arranged on the package substrate and including a plurality of first through electrodes (see markup fig 6; 162); a plurality of first lower connection bumps 105 arranged between the package substrate and the lower semiconductor device 400 and electrically connecting the package substrate to the plurality of first through electrodes 162; a connecting substrate (see markup fig 6) arranged on the package substrate and including a plurality of second through electrodes 162; a plurality of second lower connection bumps  105 arranged between the package substrate and the connecting substrate (see markup fig 6) and electrically connecting the package substrate to the plurality of second through electrodes; and an upper semiconductor device 300 arranged on the lower semiconductor device 400 and electrically connected to the plurality of first through electrodes 162 and the plurality of second through electrodes 162.  

As to claim 2, fig 6, Kim discloses: The semiconductor package of claim 1, wherein the upper semiconductor device is configured to receive power through the plurality of second through electrodes 162.  


As to claim 4, fig 6, Kim discloses: The semiconductor package of claim 3, wherein the first horizontal width is within the ranges of about 1 m to about 7 m and the second horizontal width is about 10 m to about 20 m.  

As to claim 5, fig 6, Kim discloses:The semiconductor package of claim 1, wherein a first horizontal width of each of the plurality of first lower connection bumps 105 is greater than a second horizontal width of each of the plurality of second lower connection bumps 105.  

As to claim 6, fig 6, Kim discloses: The semiconductor package of claim 1, further comprising: a plurality of first lower bump pads 124 that are electrically connected to the plurality of first through electrodes 162, respectively, and to which the plurality of first lower connection bumps 105 are attached, respectively; and a plurality of second lower bump pads 124 that are electrically connected to the plurality of second through electrodes 162, respectively, and to which the plurality of second lower connection bumps 105 are attached, respectively, wherein a first horizontal width of each of the plurality of first lower bump pads 124 is greater than a second horizontal width of each of the plurality of second lower bump pads 112.  

As to claim 7, fig 6, Kim discloses: The semiconductor package of claim 1, further comprising: a plurality of first upper connection bumps 105  electrically connecting the upper semiconductor device 300 to the plurality of first through electrodes 162; and a plurality of second upper connection bumps105 electrically connecting the upper semiconductor device 300 to the plurality of second through electrodes 162.  
 
As to claim 10, fig 6, Kim discloses: The semiconductor package of claim 1, further comprising: a first molding layer 130 surrounding side surfaces of the lower semiconductor device 400 and side surfaces of the connecting substrate 120; and a second molding layer 131 surrounding side surfaces of the first molding layer 
 
As to claim 12, fig 6, Kim discloses: The semiconductor package of claim 1, further comprising: a first redistribution insulation layer covering a lower surface of the lower semiconductor device opposite to an upper surface of the lower semiconductor device facing the upper semiconductor device, and covering a lower surface of the connecting substrate opposite to an upper surface of the connecting substrate facing the upper semiconductor device; and a first redistribution pattern of which at least a portion is arranged in the first redistribution insulation layer, the first redistribution pattern electrically connecting the plurality of first lower connection bumps to the plurality of first through electrodes and electrically connecting the plurality of second lower connection bumps to the plurality of second through electrodes.  

As to claim 13, fig 6, Kim discloses: The semiconductor package of claim 1, wherein the lower semiconductor device comprises: a substrate including a first surface facing the upper semiconductor device and a second surface opposite to the first surface; and a semiconductor device layer arranged on the first surface of the substrate.  

As to claim 14, fig 6, Kim discloses:The semiconductor package of claim 1, wherein the lower semiconductor device 400 comprises: a substrate 150 including a first surface facing the upper semiconductor device 300 and a second surface opposite to the first surface; and a semiconductor device layer 120 arranged on the second surface of the substrate 150.  


As to claim 18, fig 6, Kim discloses: A semiconductor package comprising: a lower semiconductor device 400 including a plurality of first through electrodes 162; connecting substrate120 including a plurality of second through electrodes 162; an upper semiconductor device 300 stacked on an upper surface of the lower semiconductor device 400 and an upper surface of the connecting substrate 120, the upper semiconductor device 300 being electrically connected to the plurality of first through electrodes 162 and to the plurality of second through electrodes 162 (see markup fig 6); and a redistribution structure 105 arranged on a lower surface of the lower semiconductor device 400 and a lower surface of the 

As to claim 19, fig 6, Kim discloses: The semiconductor package of claim 18, wherein a plane area of the upper semiconductor device 300 is greater than a sum of a plane area of the lower semiconductor device 400 and a plane area of the connecting substrate (see markup fig 6). 

 
As to claim 23, fig 6, Kim discloses: The semiconductor package of claim 18, wherein the lower semiconductor device 300 includes a memory chip and the upper semiconductor device 400 includes a logic chip.  

As to claim 24, fig 6, Kim discloses:The semiconductor package of claim 18, further comprising: a plurality of first upper connection bumps 105 arranged between the upper semiconductor device 300 and the lower semiconductor device 400, the plurality of first upper connection bumps 105 electrically connected to the plurality of first through electrodes 162, respectively; and a plurality of second upper connection bumps 105 arranged between the upper semiconductor device 300 and the connecting substrate 120 (see markup fig 6), the plurality of second upper connection bumps 105 electrically connected to the plurality of second through electrodes 162, respectively, wherein a first horizontal width of each of the plurality of first upper connection bumps 105 is different from a second horizontal width of each of the plurality of second upper connection bumps 105. 

    PNG
    media_image2.png
    600
    692
    media_image2.png
    Greyscale
 

Allowable Subject Matter
Claim 25 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose:
25. (original): A semiconductor package comprising: a package substrate; a memory chip arranged on the package substrate and including a plurality of first through electrodes; a connecting substrate arranged on the package substrate and including a plurality of second through electrodes, each of the plurality of second through electrodes having a second width greater than a first width of each of the plurality of first through electrodes; a logic chip arranged on an upper surface of the memory chip and an upper surface of the connecting substrate, the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Len (9209156) discloses a stacked chips packaging.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813